Case 1:20-cv-00734-BKS-DJS Document 17 Filed 10/20/20 Page 1 of 7




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


 DAPHNE RICHARD, ET AL.,
                                 Civil Case No. 1:20-CV-00734-BKS-
             Plaintiff,

 v.
                                 REQUEST FOR JUDICIAL NOTICE IN
 GLENS FALLS NATIONAL BANK,      OPPOSITION TO DEFENDANT’S
                                 MOTION TO DISMISS
       Defendants.



                                 Return Date: November 5, 2020




                                  1
       Case 1:20-cv-00734-BKS-DJS Document 17 Filed 10/20/20 Page 2 of 7




TO THE HONORABLE JUDGE BRENDA K. SANNES, DEFENDANT AND ITS

ATTORNEYS

       Plaintiff Daphne Richard requests that this Court take judicial notice of certain facts

pursuant to Federal Rules of Evidence section 201(b)(2), which provides that “[t]he court may

judicially notice a fact that is not subject to reasonable dispute because it … (2) can be accurately

and readily determined from sources whose accuracy cannot reasonably be questioned.” As

such, the court may take judicial notice of matters of public record whose accuracy cannot

reasonably be questioned. See also, Kavowras v. New York Times Co., 328 F.3d 50, 57 (2d Cir.

2003) (“Judicial notice may be taken of public filings….”); Jacques v. United States R.

Retirement Bd., 736 F.2d 34, 40 (2d Cir. 1984). Furthermore, the court “must take judicial

notice if a party requests it and the court is supplied with the necessary information.” Fed. R.

Evid. 201(c)(2). Accordingly, the following attached exhibits are capable of accurate and ready

determination from sources whose accuracy cannot reasonably be questioned pursuant to Federal

Rule of Evidence 201(b)(2), as they are a matter of public record. As such, Plaintiff requests that

the court take judicial notice of the following facts and attached documents:

   1. Fact: The NACHA, previously the National Automated Clearing House Association, is

an association of financial institutions who use the Automated Clearing House (“ACH”)

network. NACHA promulgates rules for use of the ACH that participating financial institutions

agree to follow. Volden v. Innovative Financial Systems, Inc., 440 F.3d 947, 949 (8th Cir. 2006).

See also https://www.nacha.org/ach-network.

   2. Exhibit 1: A true and correct copy of 2019 NACHA Operating Rules, Subsection

2.12.4.2 Formatting Requirements for Reinitiated Entries, with Subsection 2.12.4.2 highlighted

for the Court’s convenience. The original NACHA Operating Rules may be obtained through the



                                                     2
       Case 1:20-cv-00734-BKS-DJS Document 17 Filed 10/20/20 Page 3 of 7




website https://www.nachaoperatingrulesonline.org with a subscription. A copy of Subsection

2.12.4.2 was filed on August 12, 2019 as Exhibit 4 to Defendant Ally Bank’s Motion to Dismiss

Plaintiff’s Complaint in Coleman V. Ally Bank, Case No. 2:19cv406, U.S. District Court for the

District of Utah (Dkt. No. 23-4).

   3. Exhibit 2: A true and correct copy of the JP Morgan Chase disclosure entitled “A Guide

to Your Account” and filed on December 9, 2019 as Exhibit 1 to Plaintiff’s Opposition to

Motion to Dismiss in Roy v. ESL Federal Credit Union, Case No. 6:19-cv-06122, U.S. District

Court for the Western District of New York (Dkt. No. 36-1).

   4. Exhibit 3: A true and correct copy of Hernandez v. Point Loma Credit Union, No. 37

2013 00053519-CU-BT-CTL (San Diego County Superior Court, June 24, 2016).

   5. Exhibit 4: A true and correct copy of, Story v. SEFCU, No. 1:18-cv-00764-MAD-DJS

(N.D.N.Y. June 5, 2019) (Dkt. No. 34).

   6. Exhibit 5: A true and correct copy of In the Matter of Higher One, Inc., Consent Order,

FDIC-1 1-700b, FDIC-1 1-704k (Federal Deposit Insurance Corporation, August 7, 2012), with

relevant language highlighted in yellow for the Court’s convenience.

   7. Exhibit 6: A true and correct copy of the Joint Status Report filed in Lambert v. Navy

Federal Credit Union, Case No. 19-1993 (4th Cir. Sept. 21, 2020) (Dkt. No. 38).

   8. Exhibit 7: A true and correct copy of the Order approving final settlement in Domann v.

Summit Credit Union, No. 3:18-CV-167-wmc (W.D. Wis. April 13, 2020) (Dkt. No. 78).

   9. Exhibit 8: A true and correct copy of the First Amended Complaint in Page v. Alliant,

No. 1:19-cv-05965 (N.D. Ill. September 24, 2020) (Dkt. No. 73).

   10. Exhibit 9: A true and correct copy of McNeil v. Capital One Bank, N.A., No. 9-cv-

00473-FB-RER, Dkt. 48 (E.D.N.Y. Sept. 29, 2020).



                                                   3
       Case 1:20-cv-00734-BKS-DJS Document 17 Filed 10/20/20 Page 4 of 7




    11. Exhibit 10: A true and correct copy of Roy v. ESL Federal Credit Union, No. 19-CV-

6122-FPG, Dkt. 57 (W.D.N.Y. Sept. 30, 2020).

    12. Exhibit 11: A true and correct copy of Page 16 of Defendant’s Deposit Account Rules

and Regulations (“Account Agreement”), which Plaintiff’s counsel downloaded from

Defendant’s website prior to filing this Action.

    13. Exhibit 12: A true and correct copy of Kelly v. Community Bank, N.A., No. 8:19-CV-

919 (MAD/CFH) (N.D.N.Y. Feb. 18, 2020).

    14. Exhibit 13: A true and correct copy of Walker v. People’s United Bank, No. 3 :17-cv-

00304(AVC), Dkt. 48 (D. Conn. March 30, 2018).

    15. Exhibit 14: A true and correct copy of Brown v. Educators Credit Union, No.

2019CV1814 (Racine Cty. Wis. Cir. Ct. July 1, 2020).

    16. Exhibit 15: A true and correct copy of Perri v. Notre Dame Federal Credit Union, No.

71C01–1909–PL–000332 (Ind. Cir. Ct. St. Joseph Cty., March 2, 2020).

    17. Exhibit 16: A true and correct copy of Romohr v. The Tennessee Credit Union, No. 19-

1542-BC (Davidson Co. Tenn. Chancery Court May 19, 2020).

    18. Exhibit 17: A true and correct copy of Baptiste v. GTE Fed. Credit Union d/b/a GTE

Fin., No. 20-CA-002928 (Hillsborough Co. Fla. Cir. Ct. July 8, 2020).

    19. Exhibit 18: A true and correct copy of Darty v. Scott Credit Union, No. 19L0793 (St.

Clair Cty. Ill. Cir. Ct. June 24, 2020).

    20. Exhibit 19: A true and correct copy of the docket with Text Order in Young v. The

Wash. Trust Co., No. 1:10-cv-524-WES-PAS (D.R.I. June 2, 2020).

    21. Exhibit 20: A true and correct copy of Garcia v. UMB Bank NA, No. 1916-CV01874

(Jackson Co. Mo. Circuit Court, Oct. 18, 2019).



                                                   4
       Case 1:20-cv-00734-BKS-DJS Document 17 Filed 10/20/20 Page 5 of 7




   22. Exhibit 21: A true and correct copy of a portion of the hearing transcript in Tisdale v.

Wilson Bank and Trust, No. 19-400-BC (Davidson Co. Tenn. Chancery Court, Oct. 17, 2019).

   23. Exhibit 22: A true and correct copy of Tannehill v. Simmons Bank, No. 3:19-cv-140-

DPM (E.D. Ark., Oct. 21, 2019).

   24. Exhibit 23: A true and correct copy of Noe v. City Nat’l Bank of W. Va., No. 3:19-cv-

0690 (S.D. W. Va., Feb. 19, 2020).

   25. Exhibit 24: A true and correct copy of Ingram v. Teachers Credit Union, No. 49D01–

1908–PL–O25431 (Ind. Super. Ct. Marion Cty., Feb. 18, 2020).

   26. Exhibit 25: A true and correct copy of Almon v. Independence Bank, Case No. 19-CI-

00817 (Ky. Cir. Ct., McCracken County Mar. 18, 2020).

   27. Exhibit 26: A true and correct copy of McMurrin v. America First Credit Union, Case

No: 190909065 CN (3rd District Court, Salt Lake County, Utah).

   28. Exhibit 27: A true and correct copy of Vocaty v. Great Lakes Credit Union, No 19-L-

727 (Lake Cty. Cir., Ill. June 3, 2020).

   29. Exhibit 28: A true and correct copy of Duncan v. BancFirst, No. CJ-2020-348 (Dist.

Okla. Cty. June 3, 2020).



       Dated: October 19, 2020                      Respectfully submitted,


                                             By:    /s/ Taras Kick
                                                    Taras Kick (admitted pro hac vice)
                                                    taras@kicklawfirm.com
                                                    THE KICK LAW FIRM, APC
                                                    815 Moraga Drive
                                                    Los Angeles, CA 90049
                                                    Telephone: (310) 395-2988
                                                    Facsimile: (310) 395-2088



                                                    5
Case 1:20-cv-00734-BKS-DJS Document 17 Filed 10/20/20 Page 6 of 7




                                   WILENTZ, GOLDMAN & SPITZER,
                                   P.A.
                                   Kevin P. Roddy – NYSBA # 652585
                                   90 Woodbridge Center Drive, Suite 900
                                   Woodbridge, NJ 07095
                                   Telephone: (732) 636-8000
                                   Facsimile: (732) 726-6686
                                   E-mail: kroddy@wilentz.com

                                   Cherundolo Law Firm, PLLC
                                   J. Patrick Lannon
                                   Email: plannon@cherundololawfirm.com
                                   AXA Tower One 17th Floor
                                   100 Madison Street
                                   Syracuse, NY 13202
                                   315-449-9500

                                   John C. Cherundolo
                                   Email:jcherundolo@cherundololawfirm.co
                                   AXA Tower One 17th Floor
                                   100 Madison Street
                                   Syracuse, NY 13202
                                   315-449-9500
                                   Fax: 315-449-9804

                                   Attorneys for Plaintiff Daphne Richard




                                  6
       Case 1:20-cv-00734-BKS-DJS Document 17 Filed 10/20/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I, Taras Kick, hereby certify that on the 19th day of October, 2020, the foregoing

document, filed through the CM/ECF System, will be sent electronically to the registered

participants as identified on the Notice of Electronic Filing (NEF) and paper copies will be sent

to those indicated as non-registered participants.



                                                     /s/_Taras Kick_________
                                                     Taras Kick
